Exhibit 10.5

SECURITIES PLEDGE AGREEMENT

THIS SECURITIES PLEDGE AGREEMENT dated as of August 27, 2013 (this “Pledge
Agreement”), is being entered into among CECO ENVIRONMENTAL CORP., a Delaware
corporation (the “Company” and a “Pledgor”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON THAT SHALL BECOME A PARTY
HERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Subsidiary Guarantor”
and a “Pledgor” and, together with the Company, collectively, the “Pledgors”),
and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the Secured Parties (as defined in the
Credit Agreement referenced below).

RECITALS:

A. Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, certain Subsidiaries of the Company party
thereto (each a “Designated Borrower” and together with the Company, the
“Borrowers” and each a “Borrower”), the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and an L/C Issuer, the lenders now or hereafter party
thereto (the “Lenders”) and the other L/C Issuers now or hereafter party
thereto, the Lenders and the L/C Issuers have agreed to provide to the Borrowers
a revolving credit facility with a letter of credit subfacility and a swing line
subfacility, a multicurrency revolving credit facility and a term loan facility.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Pledgors pursuant to certain Secured Cash Management Agreements
and Secured Hedge Agreements (each as defined in the Credit Agreement).

C. It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Pledgors shall have executed and
delivered this Pledge Agreement to the Administrative Agent.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Pledge Agreement that are not otherwise expressly defined herein or
in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this Pledge
Agreement, the following terms have the following definitions:



--------------------------------------------------------------------------------

“Direct Foreign Subsidiary” means any Foreign Subsidiary if Equity Interests
representing more than 50% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests of such Person are owned by the Company, a Domestic Subsidiary or any
combination thereof.

“Secured Obligations” means (a) as to the Company, all of the Obligations,
including, the payment and performance of the obligations and liabilities
(whether now existing or hereafter arising) of each Loan Party under (i) the
Credit Agreement and each of the other Loan Documents (including this Agreement)
to which such Loan Party is now or hereafter becomes a party, and (ii) any
Secured Cash Management Agreement and Secured Hedge Agreement to which such Loan
Party is now or hereafter becomes a party, (b) as to each Designated Borrower,
all of its Obligations under (i) the Credit Agreement and each of the other Loan
Documents (including this Agreement) to which such Designated Borrower is now or
hereafter becomes a party, and (ii) any Secured Cash Management Agreement and
Secured Hedge Agreement to which such Designated Borrower is now or hereafter
becomes a party and (c) as to each Subsidiary Guarantor, the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) under (i) the Subsidiary Guaranty to which it is a party and
each of the other Loan Documents (including this Agreement) to which it is now
or hereafter becomes a party, and (ii) any Secured Cash Management Agreement and
Secured Hedge Agreement to which it is now or hereafter becomes a party.

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

2. Pledge of Pledged Interests; Other Collateral.

(a) Each Pledgor hereby grants as collateral security for the payment,
performance and satisfaction of the Secured Obligations to the Administrative
Agent for the benefit of the Secured Parties a first priority security interest
in all of the following items of property in which it now has or may at any time
hereafter acquire an interest or the power to transfer rights therein, and
wheresoever located:

(i) all Equity Interests in all of its Subsidiaries (limited, in the case of
Foreign Subsidiaries to Equity Interests that, when taken with all other Equity
Interests pledged hereunder, constitute no more than (x) 65% of the Voting
Equity Interests of each Direct Foreign Subsidiary and (y) 100% of the other
Equity Interests of such Pledgor in each Direct Foreign Subsidiary), in each
case, whether now existing or hereafter created or acquired (collectively, the
“Pledged Interests”), including without limitation the Pledged Interests more
particularly described on Schedule I hereto (such Subsidiaries, together with
all other Subsidiaries whose Equity Interests may be required to be subject to
this Pledge Agreement from time to time, are referred to collectively as the
“Pledged Subsidiaries”);

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;

 

2



--------------------------------------------------------------------------------

(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

(iv) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v) all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”

(b) Each Pledgor agrees to deliver all certificates, instruments or other
documents representing any Collateral to the Administrative Agent at such
location as the Administrative Agent shall from time to time designate by
written notice pursuant to Section 23 for its custody at all times until
termination of this Pledge Agreement, together with such instruments of
assignment and transfer as requested by the Administrative Agent.

(c) Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may request from time to time to carry out the terms
of this Pledge Agreement or to protect or enforce the Administrative Agent’s
Lien and security interest in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties and further agrees
to do and cause to be done upon the Administrative Agent’s reasonable request,
at Pledgor’s expense, all things reasonably determined by the Administrative
Agent to be necessary or advisable to perfect and keep in full force and effect
the Lien in the Collateral hereunder granted to the Administrative Agent for the
benefit of the Secured Parties, including the prompt payment of all reasonable
and documented out-of-pocket fees and expenses incurred in connection with any
filings made to perfect or continue the Lien and security interest in the
Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Secured Parties.

(d) All filing fees, advances, charges, costs and expenses, including all
documented out-of-pocket fees and expenses of counsel (collectively, “Attorneys’
Costs”), incurred or paid by the Administrative Agent or any Lender in
exercising any right, power or remedy conferred by this Pledge Agreement, or in
the enforcement thereof, shall become a part of the Secured Obligations secured
hereunder and shall be paid to the Administrative Agent for the benefit of the
Secured Parties by the Pledgors in respect of which the same was incurred
immediately upon demand therefor, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

 

3



--------------------------------------------------------------------------------

(e) Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.

3. Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:

(a) Except as disclosed on Schedule I, all of the Pledged Interests are, as of
the date of execution of this Pledge Agreement or Pledge Joinder Agreement by
each Pledgor pledging such Pledged Interests (such date as applicable with
respect to each Pledgor, its “Applicable Date”), and shall at all times
thereafter be validly issued and outstanding, fully paid and non-assessable and
constitute (i) 65% of the issued and outstanding Voting Equity Interests (or if
any Pledgor shall own less than 65% of such Voting Equity Interests, then 100%
of the Voting Equity Interests owned by such Pledgor) and 100% of the other
issued and outstanding Equity Interests of each Direct Foreign Subsidiary
constituting a Pledged Subsidiary and (ii) all of the issued and outstanding
Equity Interests of all Domestic Subsidiaries constituting Pledged Subsidiaries,
and are accurately described on Schedule I (to the extent of the information
included on such Schedule).

(b) Such Pledgor is as at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Credit Agreement) be the sole
registered and record and beneficial owner of the Pledged Interests, free and
clear of all Liens, charges, equities, options, hypothecations, encumbrances and
restrictions on pledge or transfer, including transfer of voting rights (other
than the pledge hereunder and applicable restrictions pursuant to federal and
state and applicable foreign securities laws). Without limiting the foregoing,
the Pledged Interests are not and will not be subject to any voting trust,
shareholders agreement, right of first refusal, voting proxy, power of attorney
or other similar arrangement (other than the rights hereunder in favor of the
Administrative Agent).

(c) At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction) be maintained in the form of uncertificated securities.
With respect to Pledged Interests that are “securities” under the UCC, or as to
which the issuer has elected at any time to have such interests treated as
“securities” under the UCC, such Pledged Interests are, and shall at all times
be, represented by the share certificates listed on Schedule I hereto (as such
Schedule may be from time to time updated in accordance with the terms hereof),
which share certificates, with stock powers duly executed in blank by such
Pledgor, (except to the extent permitted to be delivered after the Closing Date
pursuant to Section 7.15 of the Credit Agreement) have been delivered to the
Administrative Agent or are being delivered to the Administrative Agent
simultaneously herewith or, in the case of Additional Interests as defined in
Section 22, shall be delivered pursuant to Section 22. In

 

4



--------------------------------------------------------------------------------

addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, such Pledgor has at its Applicable Date delivered to the Administrative
Agent (or has previously delivered to the Administrative Agent or, in case of
Additional Interests shall deliver pursuant to Section 22) Uniform Commercial
Code financing statements (or appropriate amendments thereto) duly authorized by
such Pledgor and naming the Administrative Agent for the benefit of the Secured
Parties as “secured party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent to be filed in all UCC filing
offices and in all jurisdictions in which filing is necessary or advisable to
perfect in favor of the Administrative Agent for the benefit of the Secured
Parties the Lien on such Pledged Interests, together with all required filing
fees. Without limiting the foregoing provisions of this Section 3(c), with
respect to any Pledged Interests issued by any Direct Foreign Subsidiary,
Pledgor shall deliver or cause to be delivered, (i) in addition to or in
substitution for all or any of the foregoing items, as the Administrative Agent
may elect, such other instruments, certificates, agreements, notices, filings,
and other documents, and take or cause to be taken such other action, as the
Administrative Agent may reasonably determine to be necessary or advisable under
the laws of the jurisdiction of formation of such Direct Foreign Subsidiary, to
grant, perfect and protect as a first priority lien in such Collateral in favor
of the Administrative Agent for the benefit of the Secured Parties, and (ii) an
opinion of counsel reasonably acceptable in form and substance to the
Administrative Agent issued by a law firm reasonably acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests the matters described in
Section 4.01(a) of the Credit Agreement.

(d) It has full corporate power, legal right and lawful authority to execute
this Pledge Agreement (and any Pledge Joinder Agreement applicable to it) and to
pledge, assign and transfer its Pledged Interests in the manner and form hereof.

(e) The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank, financing statements and other
agreements referred to in Section 3(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest in such Pledged Interests in favor of
the Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC (including,
for the purposes of this Section, the Uniform Commercial Code of any other
applicable jurisdiction), continuous and uninterrupted possession by or on
behalf of the Administrative Agent in the State of New York. Such Pledgor will
at its own cost and expense defend the Secured Parties’ right, title and
security interest in and to the Collateral against the claims and demands of all
persons whomsoever.

 

5



--------------------------------------------------------------------------------

(f) Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Credit Agreement, none of the Pledged Interests (nor any
interest therein or thereto) shall be sold, transferred or assigned without the
Administrative Agent’s prior written consent, which may be withheld for any
reason.

(g) It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 2, 3
and 22 and that it shall cause each of the Pledged Subsidiaries as to which it
is the Pledgor not to issue any Equity Interests, or securities convertible
into, or exchangeable or exercisable for, Equity Interests, at any time during
the term of this Pledge Agreement unless the Pledged Interests of such Pledged
Subsidiary are issued solely to either (i) such Pledgor who shall immediately
comply with Sections 3 and 22 with respect to such property or (ii) the Company
or a Subsidiary Guarantor who shall immediately pledge such additional Equity
Interests to the Administrative Agent for the benefit of the Secured Parties
pursuant to Section 22 or 24, as applicable, on substantially identical terms as
are contained herein and deliver or cause to be delivered the appropriate
documents described in Section 3(c) to the Administrative Agent and take such
further actions as the Administrative Agent may reasonably deem necessary in
order to perfect a first priority security interest in such Equity Interests.

(h) As of its Applicable Date, the exact legal name and address, type of Person,
jurisdiction of formation, jurisdiction of formation identification number (if
any), and location of the chief executive office of such Pledgor are as
specified on Schedule II attached hereto (in each case, before and after giving
effect to the Closing Date Transaction). No Pledgor shall change its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), or
the location of its chief executive office, except upon giving not less than
thirty (30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken all such action at such Pledgor’s expense as may be
reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Administrative Agent in Collateral and except that
Mustang Acquisition Inc. may do any of the foregoing on the Closing Date in
connection with the Closing Date Acquisition and Mustang Acquisition II LLC
(formerly known as Mustang Acquisition II Inc.) may change its name to Met-Pro
Technologies LLC on the Closing Date in connection with the Closing Date
Acquisition.

4. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.

(b) Each Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral in which it has an interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent

 

6



--------------------------------------------------------------------------------

with that used in preparing the Audited Financial Statements and evidenced to
the satisfaction of the Administrative Agent and provided that all enforcement
proceedings in the nature of levy or foreclosure are effectively stayed. Upon
the failure of any Pledgor to so pay or contest such taxes, charges, Liens or
assessments, or upon the failure of any Pledgor to pay any amount pursuant to
Section 2(c), the Administrative Agent at its option may pay or contest any of
them (the Administrative Agent having the sole right to determine the legality
or validity and the amount necessary to discharge such taxes, charges, Liens or
assessments) but shall not have any obligation to make any such payment or
contest. All sums so disbursed by the Administrative Agent, including Attorneys’
Costs, court costs, expenses and other charges related thereto, shall be payable
on demand by the applicable Pledgor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

(c) Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable law, without the signature
of the Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time reasonably determine to be necessary or advisable to perfect
or protect the rights of the Administrative Agent and the Secured Parties
hereunder, or otherwise to give effect to the transactions herein contemplated,
and (ii) irrevocably ratifies and acknowledges all such actions taken by or on
behalf of the Administrative Agent prior to the Applicable Date.

5. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter while such Event of Default is continuing, to sell, assign,
deliver or collect the whole or any part of the Collateral, or any substitute
therefor or any addition thereto, in one or more sales, with or without any
previous demands or demand of performance or, to the extent permitted by law,
notice or advertisement, in such order as the Administrative Agent may elect;
and any such sale may be made either at public or private sale at the
Administrative Agent’s place of business or elsewhere, either for cash or upon
credit or for future delivery, at such price or prices as the Administrative
Agent may reasonably deem fair; and the Administrative Agent or any other
Secured Party may be the purchaser of any or all Collateral so sold and hold the
same thereafter in its own right free from any claim of any Pledgor or right of
redemption. Demands of performance, advertisements and presence of property and
sale and notice of sale are hereby waived to the extent permissible by law. Any
sale hereunder may be conducted by an auctioneer or any officer or agent of the
Administrative Agent. Each Pledgor recognizes that the Administrative Agent may
be unable to effect a public sale of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not

 

7



--------------------------------------------------------------------------------

with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group. Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner. Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities. In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

6. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the documented out-of-pocket expenses (including all Attorneys’ Costs) of
retaking, holding, storing, processing and preparing for sale, selling,
collecting, liquidating and the like, and then to the satisfaction of all
Secured Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement. Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.

7. Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.

8. Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
such Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of a Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of a Event of Default,
the Administrative Agent shall have the right and power to receive, endorse and
collect all checks and other orders for the payment of money made payable to any
Pledgor representing any dividend, interest payment, principal payment or other
distribution payable or distributable in respect to the Collateral or any part
thereof and to give full discharge for the same.

 

8



--------------------------------------------------------------------------------

9. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.

10. Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Pledgor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

11. Dividends and Voting Rights.

(a) All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder.

(b) So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

 

9



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral shall cease and shall thereupon be vested in
the Administrative Agent for the benefit of the Secured Parties, and each
Pledgor shall promptly deliver, or shall cause to be promptly delivered, all
such cash dividends and other distributions with respect to the Pledged
Interests to the Administrative Agent (together, if the Administrative Agent
shall request, with the documents described in Sections 2(c) and 3(c) or other
negotiable documents or instruments so distributed) to be held by it hereunder
or, at the option of the Administrative Agent, to be applied to the Secured
Obligations. Pending delivery to the Administrative Agent of such property, each
Pledgor shall keep such property segregated from its other property and shall be
deemed to hold the same in trust for the benefit of the Secured Parties.

(d) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance of any Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Pledgor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

12. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.

13. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any other Secured Party under any Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

14. Anti-Marshaling Provisions. The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Document.

15. Entire Agreement. This Pledge Agreement and each Pledge Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Pledge Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof and thereof. Except
as provided in Sections 21, 22 and 24, neither this Pledge Agreement, any Pledge
Joinder Agreement nor any Pledge Agreement Supplement nor any portion or
provision hereof or thereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.

16. Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or reasonably advisable to give effect
thereto, such additional conveyances, assignments, financing statements, control
agreements, documents, certificates, stock powers, agreements and instruments,
as the Administrative Agent may at any time reasonably request in connection
with the administration or enforcement of this Pledge Agreement or any Pledge
Joinder Agreement or related to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights, powers
and remedies for the benefit of the Secured Parties hereunder or thereunder.
Each Pledgor hereby consents and agrees that the Pledged Subsidiaries and all
other Persons, shall be entitled to accept the provisions hereof and of the
Pledge Joinder Agreements as conclusive evidence of the right of the
Administrative Agent, on behalf of the Secured Parties, to exercise its rights,
privileges, and remedies hereunder and thereunder with respect to the
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by any Pledgor or any other Person to any of such
Pledged Subsidiaries or other Persons.

17. Binding Agreement; Assignment. This Pledge Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective successors and assigns, except that no Pledgor shall be
permitted to assign this Pledge Agreement, any Pledge Joinder Agreement or any
interest herein or therein or in the Collateral, or any part

 

11



--------------------------------------------------------------------------------

thereof or interest therein, or otherwise pledge, encumber or grant any option
with respect to the Collateral, or any part thereof, or any cash or property
held by the Administrative Agent as Collateral under this Pledge Agreement.
Without limiting the generality of the foregoing sentence of this Section 17,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

18. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Pledge Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender or an L/C Issuer and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Pledge Agreement
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

19. Severability. The provisions of this Pledge Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

20. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 20, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.

 

12



--------------------------------------------------------------------------------

21. Termination. Subject to the provisions of Section 9, this Pledge Agreement
and each Pledge Joinder Agreement, and all obligations of the Pledgors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Pledge Agreement, the Administrative Agent shall, at the sole expense of
the Pledgors, promptly deliver to the Pledgors the certificates evidencing its
shares of Pledged Interests (and any other property received as a dividend or
distribution or otherwise in respect of such Pledged Interests to the extent
then held by the Administrative Agent as additional Collateral hereunder),
together with any cash then constituting the Collateral not then sold or
otherwise disposed of in accordance with the provisions hereof, and take such
further actions at the request of the Pledgors as may be necessary to effect the
same.

22. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to this Pledge Agreement by the terms hereof or of any provision
of the Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Secured Parties (a) a Pledge Agreement Supplement in the
form of Exhibit A hereto with respect to such Additional Interests duly
completed and executed by such Pledgor and (b) any other document required in
connection with such Additional Interests as described in Section 3(c). Each
Pledgor shall comply with the requirements of this Section 22 concurrently with
the acquisition of any such Additional Interests or, in the case of Additional
Interests to which Section 6.12 of the Credit Agreement applies, within the time
period specified in such Section 6.12 or elsewhere in the Credit Agreement with
respect to such Additional Interests; provided, however, that the failure to
comply with the provisions of this Section 22 shall not impair the Lien on
Additional Interests conferred hereunder.

23. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Pledgor, at the address of the Company indicated in Schedule
10.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or a Lender, at the Administrative Agent’s address indicated in Schedule 10.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

24. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Pledge Joinder Agreement substantially in the form
attached hereto as Exhibit B shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 granted a security interest in and
collaterally assigned and pledged to the Administrative Agent for the benefit of
the Secured Parties all Pledged Interests and other Collateral which it has at
its Applicable Date or thereafter acquires any interest or the power to
transfer, and all references herein and in the other Loan Documents to the
Pledgors or to the parties to this Pledge Agreement shall be deemed to include
such Person as a Pledgor hereunder. Each Pledge Joinder Agreement shall be
accompanied by the Supplemental Schedules referred to therein, appropriately
completed with information relating to the Pledgor executing such Pledge Joinder
Agreement and its property. Each of the applicable Schedules attached hereto
shall be deemed amended and supplemented without further action by such
information reflected on the Supplemental Schedules.

 

13



--------------------------------------------------------------------------------

25. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Pledge
Agreement and each Pledge Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.

26. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS PLEDGE AGREEMENT, EACH PLEDGE JOINDER AGREEMENT AND EACH
PLEDGE AGREEMENT SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY PLEDGE
AGREEMENT SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE AGREEMENT, ANY
PLEDGE JOINDER AGREEMENT OR ANY PLEDGE AGREEMENT SUPPLEMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS PLEDGE AGREEMENT, IN ANY PLEDGE JOINDER AGREEMENT OR IN ANY
PLEDGE AGREEMENT SUPPLEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR
ANY PLEDGE AGREEMENT SUPPLEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

14



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY
PLEDGE AGREEMENT SUPPLEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS PLEDGE
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

27. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY PLEDGE AGREEMENT
SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT, ANY PLEDGE
JOINDER AGREEMENT OR ANY PLEDGE AGREEMENT SUPPLEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Securities Pledge
Agreement on the day and year first written above.

 

PLEDGORS: CECO ENVIRONMENTAL CORP. AARDING THERMAL ACOUSTICS USA INC. ADWEST
TECHNOLOGIES, INC. AVC, INC. CECO ABATEMENT SYSTEMS, INC. CECO FILTERS, INC.
CECO GROUP, INC. CECO MEXICO HOLDINGS LLC CECOAIRE, INC. EFFOX INC.
FISHER-KLOSTERMAN, INC. GMD ENVIRONMENTAL TECHNOLOGIES, INC. MUSTANG
ACQUISITION, INC. MUSTANG ACQUISITION II LLC NEW BUSCH CO., INC. THE KIRK & BLUM
MANUFACTURING COMPANY By:  

/s/ Benton L. Cook

Name:   Benton L. Cook Title:   Interim Chief Financial Officer CECO GROUP
GLOBAL HOLDINGS LLC FKI, LLC By:  

/s/ Benton L. Cook

Name:   Benton L. Cook Title:   Treasurer & Secretary H.M. WHITE, INC. By:  

/s/ Benton L. Cook

Name:   Benton L. Cook Title:   Chief Financial Officer KBD/TECHNIC, INC. By:  

/s/ Jeffrey Lang

Name:   Jeffrey Lang Title:   President

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Anthony W. Kell

Name:   Anthony W. Kell Title:   President

SECURITIES PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Interests

 

Name of Pledgor

  

Name,
Jurisdiction
of Formation

and Type of
Entity of

Pledged
Subsidiary

  

Class or Type
of Pledged

Interest

 

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

  

Total Amount
of Class or
Type
Outstanding

  

Total Amount
Pledged

 

Certificate
Number (if
applicable)

  

Par Value (if
applicable)

  

Name of
Transfer
Agent (if any)

CECO Environmental Corp.

   CECO
Group, Inc.

Delaware

Corporation

   Common   1,000    100    100   1    $.01    n/a

CECO Environmental Corp.

   CECO
Group
Global
Holdings
LLC

Delaware

Limited
Liability
Company

   Membership
Interests   n/a    n/a    100%   uncertificated    n/a    n/a

CECO Environmental Corp.

   Flextor Inc.


Quebec

Corporation

   Class A
Common
Shares
(voting)   Unlimited    2,800,000    1,820,000   AC-1-R    n/a    n/a

CECO Environmental Corp.

   Mustang
Acquisition,
Inc.

Delaware

Corporation

   Common   1,000    100    100   1    no par value    n/a

CECO Environmental Corp.

   Mustang
Acquisition
II LLC

Delaware

Limited
liability
company

   Membership
Interest
Units   n/a    100    100   uncertificated    n/a    n/a



--------------------------------------------------------------------------------

Name of Pledgor

  

Name,
Jurisdiction of
Formation

and Type of
Entity of

Pledged
Subsidiary

  

Class or Type
of Pledged

Interest

  

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

  

Total Amount
of Class or
Type
Outstanding

  

Total Amount
Pledged

  

Certificate
Number (if
applicable)

  

Par Value
(if
applicable)

  

Name of
Transfer
Agent (if any)

CECO Group, Inc.

   CECO
Mexico
Holdings LLC

Delaware

Limited
Liability
Company

   Membership
interest units    n/a    100    100    uncertificated    n/a    n/a

CECO Group, Inc.

   CECO
Abatement
Systems, Inc.

Delaware

Corporation

   Common    100,000    10,000    10,000    1    $.01    n/a

CECO Group, Inc.

   GMD
Environmental
Technologies,
Inc.

Delaware

Corporation

   Common    1,000    1,000    1,000    2    $.01    n/a

CECO Group, Inc.

   The Kirk &
Blum
Manufacturing
Company

 

Ohio

Corporation

   Class A
Voting
Common

 

Class B
Non-Voting
Common

   105,000

 

225,000

   62,670

 

188,010

   62,670

 

188,010

   548

 

625

   no
par
value

 

no
par
value

   n/a

 

n/a

CECO Group, Inc.

   KBD/Technic,
Inc.

Indiana

Corporation

   Common    1,000    930    930    23    no
par
value    n/a

CECO Group, Inc.

   Effox Inc.


Delaware

Corporation

   Common    10,000    100    100    2    $.01    n/a

CECO Group, Inc.

   CECOaire,
Inc.

Delaware

Corporation

   Common    100,000    100    100    1    $.001    n/a



--------------------------------------------------------------------------------

Name of Pledgor

  

Name,
Jurisdiction of
Formation

and Type of
Entity of

Pledged
Subsidiary

 

Class or
Type of
Pledged

Interest

  

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

  

Total Amount
of Class or
Type
Outstanding

 

Total Amount
Pledged

  

Certificate
Number
(if
applicable)

 

Par Value
(if
applicable)

  

Name of
Transfer
Agent (if any)

CECO Group, Inc.

   Adwest
Technologies,
Inc.

California

Corporation

  Common    1,000,000    224,500   224,500    27   no
par
value    n/a

CECO Group, Inc.

   Aarding
Thermal
Acoustics
USA Inc.

Delaware

Corporation

  Common    5,000    1,000   1,000    3   $.01    n/a

CECO Group, Inc.

   CECO
Filters, Inc.

Delaware

Corporation1

  Common    99,000,000    38,404,107
(number
approximate;
subject to
+/- 1%
deviation)   37,978,312    SC-1
(31,536,440
shares)

CF
04998
(6,441,872
shares)

  $.001    n/a

CECO Group, Inc.

   H.M. White,
Inc.

Delaware

Corporation

  Common    100,000    100   100    3   $.001    n/a

CECO Group, Inc.

   Fisher-
Klosterman,
Inc.

Delaware

Corporation

  Common    1,000    1,000   1,000    2   $.01    n/a

 

1  Note – CECO Group, Inc. owns approximately 99% of the issued and outstanding
Equity Interests of this Pledged Subsidiary.



--------------------------------------------------------------------------------

Name of Pledgor

  

Name,
Jurisdiction of
Formation

and Type of
Entity of

Pledged
Subsidiary

  

Class or Type of
Pledged

Interest

  

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

  

Total Amount
of Class or
Type
Outstanding

  

Total Amount
Pledged

 

Certificate
Number (if
applicable)

  

Par Value
(if
applicable)

  

Name of
Transfer
Agent (if any)

CECO Filters, Inc.

   CECO
Environmental
India Private
Limited    Equity Shares    15,00,000                    2    65%   4    Rs.10
   n/a

CECO Filters, Inc.

   New Busch
Co., Inc.

Delaware

Corporation

   Common    1,000    10    10   1    no par
value    n/a

H.M. White, Inc.

   CECO
Environmental
Mexico S. de
R.L. de C.V.

Mexico

Limited
liability
company

   Equity quotas    1    1 equity
quota    65%3   uncertificated    MXN
$2,999
peso    n/a

H.M. White, Inc.

   CECO
Environmental
Services S. de
R.L. de C.V.

Mexico

Limited
liability
company

   Equity quotas    1    1 equity
quota    65%3   uncertificated    MXN
$2,999
peso    n/a

 

 

2  Note – The Company is informed, but unable to verify that 1,16,042 Equity
Shares are outstanding. The Company will provide information relating to this
Pledged Subsidiary to the Administrative Agent after the Closing Date.

3  Note – In lieu of having any other Pledgor owning Voting Equity Interests in
this Pledged Subsidiary pledge such Voting Equity Interests, H.M. White, Inc. is
pledging the portion of its Voting Equity Interests in this Pledged Subsidiary
constituting 65% of all of the issued and outstanding Voting Equity Interests of
this Pledged Subsidiary.



--------------------------------------------------------------------------------

Name of Pledgor

  

Name,
Jurisdiction of
Formation

and Type of
Entity of

Pledged
Subsidiary

 

Class or Type
of Pledged

Interest

  

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

  

Total Amount
of Class or
Type
Outstanding

  

Total Amount
Pledged

 

Certificate
Number (if
applicable)

  

Par Value
(if
applicable)

  

Name of
Transfer
Agent (if any)

Fisher-Klosterman, Inc.

   FKI, LLC


Delaware

Limited
Liability
Company

  Membership
interest
units    n/a    10    10   uncertificated    n/a    n/a

FKI, LLC

   CECO
Environmental
(Shanghai)
Co., Ltd.

China

Limited
liability
company4

  Registered
capital    n/a    n/a    65%   uncertificated    n/a    n/a

Fisher-Klosterman, Inc.

   AVC, Inc.


Delaware

Corporation

  Common    1,000    100    100   1    $.01    n/a

CECO Group Global Holdings LLC

   CECO
Environmental
Netherlands
B.V.

(Netherlands)

Private
company with
limited
liability

  Shares    n/a    50,000    32,500   uncertificated    EUR
1.00    n/a

 

 

4  Note – This information is based solely on the English portions of (a) the
Certificate of Approval for Establishment of Enterprises with Foreign Investment
in the People’s Republic of China No. 0295713, (b) a Unanimous Written Consent
of the Board of Directors of Kentucky Fabrication (Shanghai) Co., Ltd. dated
            , 2007 (which states that the directors approved the transfer of
“100% shares” of Kentucky Fabrication (Shanghai) Co., Ltd. to Fisher klosterman,
Inc. (sic.) as the original investor) and (c) on Amendments to the Articles of
Association (AOA) of Kentucky Fabrication (Shanghai) Co., Ltd. dated
            , 2007 stating that the “Registered capital is US$550,000.” The
Company has no knowledge of such registered capital being divided into shares.



--------------------------------------------------------------------------------

SCHEDULE II

Pledgor Information

 

Name and Address of Pledgor

  

Type of Person

  

Jurisdiction of Formation

of Pledgor

  

Jurisdiction of Formation

Identification Number

  

Address of Chief

Executive Office

CECO Environmental Corp.

   Corporation    Delaware    3478982    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

Aarding Thermal Acoustics USA Inc.

   Corporation    Delaware    4751002   

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

Adwest Technologies, Inc.

   Corporation    California    C1456777   

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

AVC, Inc.

   Corporation    Delaware    4662295   

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

CECO Abatement Systems, Inc.

   Corporation    Delaware    3385209   

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

CECO Filters, Inc.

   Corporation    Delaware    2067402    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

CECO Group, Inc.

   Corporation    Delaware    3123251    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

CECO Mexico Holdings LLC

   Limited Liability Company    Delaware    4436783    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

CECOaire, Inc.

   Corporation    Delaware    3898184    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

Effox Inc.

   Corporation    Delaware    4285791    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227



--------------------------------------------------------------------------------

Name and Address of Pledgor

  

Type of Person

  

Jurisdiction of Formation

of Pledgor

  

Jurisdiction of Formation

Identification Number

  

Address of Chief

Executive Office

Fisher-Klosterman, Inc.

   Corporation    Delaware    4473182    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

GMD Environmental Technologies, Inc.

   Corporation    Delaware    4443004    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

Mustang Acquisition Inc.

   Corporation    Delaware    5317638    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

Mustang Acquisition II LLC

   Limited Liability Company    Delaware    5321202    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

New Busch Co., Inc.

   Corporation    Delaware    2765910    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

The Kirk & Blum Manufacturing Company

   Corporation    Ohio    105763    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

CECO Group Global Holdings LLC

   Limited Liability Company    Delaware    5290934    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

FKI, LLC

   Limited Liability Company    Delaware    4328854    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

H.M. White, Inc.

   Corporation    Delaware    3535543    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227

KBD/Technic, Inc.

   Corporation    Indiana    1988070667    4625 Red Bank Road
Suite 200
Cincinnati, OH 45227



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

PLEDGE AGREEMENT SUPPLEMENT

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of             , 20            (this
“Pledge Agreement Supplement”), is made by             , a             (the
“Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referenced below; all capitalized terms used but
not defined herein shall have the meanings given to such terms in such Credit
Agreement).

RECITALS:

A. Pursuant to a Credit Agreement dated as of August 27, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CECO Environmental Corp., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party thereto, the
Administrative Agent, Bank of America, N.A., as an L/C Issuer and Swing Line
Lender, the lenders now or hereafter party thereto (the “Lenders”) and the other
L/C Issuers now or hereafter party thereto, the Lenders and the L/C Issuers have
agreed to provide to the Borrowers a revolving credit facility with a letter of
credit subfacility and a swing line subfacility, a multicurrency revolving
credit facility and a term loan facility.

B. The Pledgor is party to that certain Securities Pledge Agreement dated as of
August 27, 2013 (as in effect on the date hereof, the “Pledge Agreement”), among
the Company, certain of its Subsidiaries and the Administrative Agent.

C. The Pledgor has acquired rights in the Pledged Interests (as defined in the
Pledge Agreement) listed on Annex A to this Pledge Agreement Supplement (the
“Additional Interests”) and desires to pledge, and evidence its prior pledge, to
the Administrative Agent for the benefit of the Secured Parties all of the
Additional Interests in accordance with the terms of the Credit Agreement and
the Pledge Agreement.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Cash Management Agreements and
Hedge Agreements, the Pledgor hereby agrees as follows:

1. Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a first
priority lien and security interest in, the Additional Interests and all of the
following:

(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (i) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (ii) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;



--------------------------------------------------------------------------------

(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;

(c) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(d) all proceeds of any of the foregoing.

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement. Each of the representations and warranties with respect to
Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively. The Pledgor further represents and warrants that Annex
A attached to this Pledge Agreement Supplement contains a true, correct and
complete description of the Additional Interests, and that all other documents
required to be furnished to the Administrative Agent pursuant to Section 3(c) of
the Pledge Agreement in connection with the Additional Collateral have been
delivered or are being delivered simultaneously herewith to the Administrative
Agent. The Pledgor further acknowledges that Schedule I to the Pledge Agreement
shall be deemed, as to it, to be supplemented as of the date hereof to include
the Additional Interests as described on Annex A to this Pledge Agreement
Supplement.

2. Counterparts. This Pledge Agreement Supplement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
Supplement to produce or account for more than one such counterpart executed by
the Pledgor. Without limiting the foregoing provisions of this Section 2, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Pledge Agreement Supplement.

3. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26 and
27 of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by its authorized officer as of the day and year first above
written.

 

PLEDGOR:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX A

(to Pledge Agreement Supplement of             dated             )

Additional Interests

 

Name of Pledgor

  

Name,
Jurisdiction
of
Formation
and Type
of Entity of
Pledged
Subsidiary

  

Class or
Type of
Additional
Interest

  

Total
Amount of
Class or
Type of
Additional
Interests
Authorized

  

Total
Amount of
Class or
Type
Outstanding

  

Total
Amount
Pledged

  

Certificate
Number
(if
applicable)

  

Par Value (if
applicable)

  

Name of
Transfer
Agent
(if any)

                                                                                
              



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

PLEDGE JOINDER AGREEMENT

THIS PLEDGE JOINDER AGREEMENT dated as of             , 20            (this
“Pledge Joinder Agreement”), is made by             , a             (the
“Joining Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement).

RECITALS:

A. Pursuant to a Credit Agreement dated as of August 27, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CECO Environmental Corp., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party thereto, the
Administrative Agent, Bank of America, N.A., as an L/C Issuer and Swing Line
Lender, the lenders now or hereafter party thereto (the “Lenders”) and the other
L/C Issuers now or hereafter party thereto, the Lenders and the L/C Issuers have
agreed to provide to the Borrowers a revolving credit facility with a letter of
credit subfacility and a swing line subfacility, a multicurrency revolving
credit facility and a term loan facility.

B. The Company, certain of its Subsidiaries and the Administrative Agent, are
party to a Securities Pledge Agreement dated as of August 27, 2013 (as in effect
on the date hereof, the “Pledge Agreement”).

C. The Joining Pledgor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Pledge Agreement as a Pledgor (as defined in the Pledge
Agreement).

D. The Joining Pledgor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Pledgor hereby agrees as
follows:

1. Joinder. The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, all with the same force
and effect as if the Joining Pledgor were a signatory to the Pledge Agreement.
Without limiting the generality of the foregoing, the Joining Pledgor hereby
grants as collateral security for the payment, performance and satisfaction of
all of the Secured Obligations (as defined in the Pledge Agreement), to the
Administrative Agent for the benefit of the Secured Parties a first priority
security interest in the Pledged Interests (as defined in the



--------------------------------------------------------------------------------

Pledge Agreement) and all other property constituting Collateral (as defined in
the Pledge Agreement) of the Joining Pledgor or in which the Joining Pledgor has
or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located.

2. Affirmations. The Joining Pledgor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs, each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.

3. Supplemental Schedules. Attached to this Pledge Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Pledge Agreement. The Joining Pledgor
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date.

4. Severability. If any provision of this Pledge Joinder Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Pledge Joinder Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

5. Counterparts. This Pledge Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor. Without limiting the foregoing provisions of this
Section 5, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Pledge Joinder Agreement.

6. Delivery. The Joining Pledgor hereby irrevocably waives notice of acceptance
of this Pledge Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Cash Management Agreements and Hedge Agreements made and maintained,
in reliance on this Pledge Joinder Agreement and the Joining Pledgor’s joinder
as a party to the Pledge Agreement as herein provided.

7. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 26 and
27 of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

JOINING PLEDGOR:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE I

Pledged Interests

 

Name of Pledgor

  

Name,
Jurisdiction
of
Formation
and Type
of Entity of
Pledged
Subsidiary

  

Class or
Type of
Pledged
Interest

  

Total
Amount of
Class or
Type of
Pledged
Interests
Authorized

  

Total
Amount of
Class or
Type
Outstanding

  

Total
Amount
Pledged

  

Certificate
Number
(if
applicable)

  

Par Value
(if
applicable)

  

Name
of
Transfer
Agent
(if any)

                                                                                
                                      

Delivered Pursuant to Pledge Joinder Agreement of:
                                        

Applicable Date:             , 20        



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE II

Pledgor Information

 

Name and Address of Pledgor

  

Type of Person

  

Jurisdiction of
Formation

of Pledgor

  

Jurisdiction
of Formation

Identification
Number

  

Address of Chief

Executive Office

                                                                                
                                                                                
     

Delivered Pursuant to Pledge Joinder Agreement of:
                                        

Applicable Date:             , 20        